Citation Nr: 1546867	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (claimed as ischemic heart disease).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 to May 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's 70 percent disability rating for PTSD and denied entitlement to a TDIU. 

The Board notes that, in March 2010, the Veteran filed his claim for a TDIU, indicating that he was unable to work due to his service-connected PTSD.  In the June 2011 rating decision, the RO evaluated the Veteran's PTSD, as well as his entitlement to a TDIU.  In July 2011, the Veteran entered a notice of disagreement as to the issue of the denial of a TDIU.  Despite this, a statement of the case was issued in January 2013 which addressed both the Veteran's PTSD and the TDIU claim.  Subsequently, in his February 2013 substantive appeal (VA Form 9), while the Veteran marked the box indicating he would like to appeal all of the issues contained in the January 2013 statement of the case, he clearly indicated in the text of the document that he wished to perfect an appeal only as to the issue of the denial of a TDIU.  Thereafter, in May 2015, the RO issued a supplemental statement of the case that included discussion of both PTSD and TDIU.  Therefore, as the agency of original jurisdiction (AOJ) has taken actions to indicate to the Veteran that the issue of entitlement to an increased rating for PTSD is on appeal, the requirement that there be a substantive appeal of that issue is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In a March 2015 statement, the Veteran indicated that he was unable to work not only due to his PTSD symptoms, but also because of a heart condition.  Subsequently, in May 2015, the AOJ granted service connection for coronary artery disease and granted an initial disability rating of 60 percent.  In a supplemental statement of the case, issued in May 2015, the AOJ included the coronary artery disease issue as part of the Veteran's pending appeal.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial rating for coronary artery disease (claimed as ischemic heart disease) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated March 2010 and sent prior to the rating decision issued in June 2011 advised the Veteran of the evidence and information necessary to substantiate an increased rating for PTSD, as well as what evidence and information was necessary for the award of a TDIU.  The letter advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  Finally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's private and VA treatment records have been obtained and considered.  The Veteran's Social Security Administration (SSA) records are of record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in August 2010 and November 2012 in conjunction with the claim for an increased disability rating for PTSD. Neither the Veteran nor his representative has alleged that such is inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD, as it includes an interview with the Veteran, a review of the record, and a full mental status examination which addresses the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.  
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R.  
§ 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-that is, "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)("DSM-IV")). 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (such as having few friends, or conflicts with peers or co-workers). 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 

Here, in each of three VA mental health treatment notes dated September 2009, January 2010 and November 2010, the Veteran denied suicidal or homicidal ideation.  On examination, the Veteran was at all times found to be appropriately dressed and groomed.  No acute paranoia was evident and his affect was fair.  The Veteran's mood was considered slightly dysthymic.  His thought processes were logical, linear and coherent.  Speech was normal.  There were no audio or visual hallucinations, and no apparent delusions or illusions.  Overall, on each occasion, the Veteran was found to be fully alert, oriented and otherwise grossly intact, with fair judgment and insight.  

In August 2010, the Veteran underwent a VA PTSD examination.  At that time, the Veteran indicated that he was not working, and spent his days with a female friend, cleaning his house, or visiting his mother and his daughter.  He indicated he ate out with his friend at least once a month, and had recently attended a high school reunion, although he left early due to the size of the crowd.  The Veteran reported experiencing dreams related to his military experience on a weekly basis.  He indicated he avoided noisy places and reminders of Vietnam.  The Veteran rated his daily depression as a 9 on a 1 to 10 scale, and indicated he experienced anxiety at the same levels and frequency. 

On examination, the Veteran was found to be casually dressed with adequate personal hygiene and grooming.  He was oriented to person, place and time.  No significant emotional stress was noted, and his behavior was appropriate.  The Veteran's speech was normal and there was no evidence of impairment of thought processes and communication.  The Veteran denied experiencing delusions and hallucinations.  His affect was restricted, and mood dysphoric.  The Veteran reported being depressed on most days and anxious most of the time.  He denied suicidal and homicidal ideation.  No ritualistic behavior was noted.  The Veteran's memory was grossly intact, although the Veteran reported sometimes misplacing items.  His judgment was deemed good.  The examiner assigned a GAF score of 55.

Overall, the VA examiner found no significant changes in the Veteran's PTSD symptoms, finding them to be moderate in nature and having a moderate detrimental impact on his affective, behavioral, cognitive, social and somatic functioning.  The examiner found that the Veteran's occupational functioning was severely impaired as a result of his PTSD symptoms. 

In a December 2011 VA mental health treatment note, the Veteran denied any suicidal or homicidal ideation.  He reported being recently jailed following a fight with his girlfriend over a television set.  On examination, the Veteran was found to be appropriately dressed and groomed, with a cooperative attitude. No evidence of paranoia was present.  His anxiety level was within normal limits and his affect fair.  The Veteran's thought processes were described as logical, linear and coherent, with normal speech.  There were no hallucinations noted.  The Veteran was found to be fully alert, oriented and otherwise grossly intact.  His judgment and insight was deemed fair. 

In November 2012, the Veteran underwent a VA PTSD examination.  At that time, the examiner noted the Veteran's diagnosis of PTSD and polysubstance dependence in partial remission.  The Veteran was found to be experiencing occupational and social impairment with reduced reliability and productivity.  The Veteran reported being incarcerated in 2011 for assault.  He reported living alone, with regular contact with his children.  The Veteran reported feeling anxious and depressed "most of the time," with sleep problems due to prostrate issues.  

The Veteran reported hypervigilance and an exaggerated startle response, as well as recurrent distressing dreams, related to PTSD.  The examiner found that such symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran was found to be experiencing a depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, to include work or a work-like setting.

In a January 2013 VA mental health treatment note, the Veteran denied any suicidal or homicidal ideation, and no evidence of psychotic signs and symptoms were noted.  On examination, the Veteran was found to be appropriately dressed and groomed, with a cooperative attitude.  No paranoia was evident, and the Veteran's anxiety level was within normal limits.  His affect was noted as fair, and his thought process were logical, linear and coherent, with normal speech.  No evidence of hallucinations or delusions were noted.  The Veteran was found to be fully alert, oriented and otherwise grossly intact, with fair judgment and insight.  It was noted that his last GAF score was 55. 

In a May 2014 VA mental health treatment note, the Veteran denied any acute psychosocial stressors and indicated he "felt okay," psychiatrically.  It was noted that he had recently spent three weeks in jail on domestic violence charges.  On examination, he was found to be appropriately dressed and groomed with a pleasant and cooperative attitude.  The Veteran's affect and mood were good and his anxiety level was within normal limits.  The Veteran's thought processes were logical, linear and coherent.  His speech was within normal limits.  No hallucinations, paranoia, illusions or delusions were found.  There was no evidence of suicidality or homicidality.  The Veteran was found to be oriented times three and otherwise fully intact with fair insight and judgment.  

In a September 2014 VA mental health treatment note, the Veteran reported that the recent deaths of his mother and sister, as well as ongoing health problems, were of concern.  On examination, he was found to be appropriately dressed and groomed with a pleasant and cooperative attitude.  His judgment and insight were fair.  His affect and mood were fair and anxiety level was within normal limits.  The Veteran's thought processes were logical, linear and coherent. His speech was within normal limits.  A lack of paranoia and hallucinations was noted.  The Veteran was not experiencing any suicidal or homicidal ideation at that time.  He was found to be alert, oriented times three and otherwise fully intact grossly.  A recent GAF score of 60 was noted. 

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted, as the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, it was consistently noted that the Veteran's thought processes were logical, linear and coherent.  His  judgment and insight have been described as fair through the years.  His personal hygiene was good and he was consistently cooperative and oriented times three.  The Veteran's speech was noted as normal and his affect and thought processes were normal.  His associations were appropriate and he denied hallucinations and delusions.  There has been almost no evidence of paranoia, though there has been evidence of hypervigilance and exaggerated startle response reported by the Veteran. He has consistently denied suicidal and homicidal ideation.  The Veteran was able to perform activities of daily living at all times relevant.  This is not to say that the current 70 percent rating is not warranted, but that the symptoms he exhibits do not approximate a 100 percent rating based upon total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned GAF scores of either 55 or 60, suggesting no more than moderate impairment.  In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Therefore, the Board finds that, for the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.  Consequently, a rating in excess of 70 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, while the Veteran asserted that he is unable to maintain gainful employment because of his PTSD, the record reflects, as discussed above, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

In conjunction with his service-connected coronary artery disease, the Veteran was scheduled by the AOJ for a VA cardiology examination in May 2015.  VA records show that the Veteran failed to report to the examination.  Later that month, the AOJ issued a supplemental statement of the case, denying an initial disability rating in excess of 60 percent for the Veteran's coronary artery disease.

At the end of May 2015, the Veteran contacted VA to reschedule the examination.  He stated that he failed to report for the scheduled examination because he had been incarcerated at the time of the appointment, and that he would attend any rescheduled examination.  

The Board finds that the Veteran has shown good cause for his failure to report for the VA examination.  The record indicates that the Veteran has previously reported for VA examinations when scheduled, thus showing his willingness to undergo such examinations.  The Board finds that the Veteran should be given another opportunity to report for the necessary VA examination.

In addition, the Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim. 

The Board notes that entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Ultimately, the Board notes, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, on remand, the VA cardiology examiner will be asked to provide a full description of the effects, to include all associated limitations, that the Veteran's service-connected coronary artery disease has on his ordinary activities, to include employment.

In addition, the Veteran contends that he is entitled to a TDIU due to the effects of his service-connected PTSD.  As such, the Board finds that his file should be returned to the VA examiner who performed the November 2012 PTSD examination, for further opinion concerning the effects and limitations of the Veteran's PTSD on his activities of daily living, to include employment.
Finally, all outstanding VA records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain up-to-date VA records.  

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his coronary artery disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

In addition, the examiner is asked to provide a full description of the effects, to include all associated limitations, that the Veteran's service-connected coronary artery disease has on his activities of daily living, to include employment.  Any opinion offered must reflect consideration the Veteran's level of education, any specialized training, and any previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In doing so, the examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history as well as his statements concerning his inability to work due to his coronary artery disease. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached must be provided. 

3.  Return the claims file, to include a copy of this remand, to the November 2012 VA PTSD examiner for an addendum opinion to discuss the impact of the Veteran's PTSD on his ability to perform activities of daily living, to include employment.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the examiner who drafted the November 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Following a review of the record, the examiner is asked to provide a full description of the effects, to include all associated limitations, that the Veteran's service-connected PTSD has on his ordinary activities, to include employment.  Any opinion offered must reflect consideration the Veteran's level of education, any specialized training, and any previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran's PTSD, alone, is not found to cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of PTSD and coronary artery disease on his ability to perform such.

In rendering his or her opinion, the examiner should consider all evidence of record, including lay statements and medical records. Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.


4.  Thereafter, and after completing any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


